MANTON, Circuit Judge
(dissenting in part). I agree that the license agreement gives the right to manufacture as set forth in Judge Mayer’s opinion. But why restrict the sale to the efforts of its own agents or employees? Why not jobbers and dealers if only the appellant’s manufactured products are sold? The license agreement grants, a nonexclusive, nontransferable license to manufacture *674the apparatus and to sell the apparatus of the licensee’s manufacture (1) to radio amateurs for use in radio amateur, stations; (2) to radio experimenters and scientific schools or universities, for use in experimental and scientific school or university radio stations; (3)- to purchasers in the United States for use in their own noncommercial land radio stations.; i. e., stations used for the private purposes of their owners and which do not receive or. transmit for others commercial messages for money or other valuable consideration. The use intended by this agreement is other than commercial use, namely, use for amateurs or scientific men only. This is the limit which is placed upon the licensee’s grant to sell. There is no difference between an agent or jobber who sells appellant’s product to that trade. Any disposition of ti[ie appellant’s product through agency to this trade is implied in the license. The appellee is as fully protected if the sale is through a jobber as through the agent of the appellant. If the intention of the contract was-to "permit the appellant to manufacture, it was likewise intended to permit him to sell to the named or designated trade through a legitimate agency, and dealers and jobbers may be so classified providing they are restricted to sell to the trade referred to in the license agreement. Foster Hose Supporter Co. v. Taylor Co., 191 Fed. 1003, 111 C. C. A. 667; Walker on Patents, p. 374; Duff v. Gilliland, 139 Fed. 16, 71 C. C. A. 428; Montross v. Mabie (C. C.) 30 Fed. 234.
I think the appellant should be relieved in full of the order below.